Citation Nr: 1132594	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  04-07 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.   Entitlement to service connection for a skin disorder, to include boils, cysts, and residual scars thereof.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, anxiety disorder, anxiety disorder not otherwise specified (NOS), social phobia, dysthymia, depression, depression NOS, depression disorder NOS, depressive disorder NOS, major depressive disorder, and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Decision Review Officer (DRO) hearing was held in August 2006.  A Travel Board hearing was convened before the undersigned Veterans Law Judge in May 2011.  Transcripts of these hearing have been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes his, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran has filed claims of entitlement to service connection for PTSD, an undiagnosed mental condition other than PTSD which was construed as regarding the acquired psychiatric disorders of anxiety disorder or anxiety disorder NOS, and depression.  The medical evidence of record, however, indicates that he has been diagnosed with PTSD, anxiety disorder, anxiety disorder NOS, and depression as well as anxiety, social phobia, dysthymia, depression NOS, depression disorder NOS, depressive disorder NOS, and major depressive disorder.  Therefore, the Board has framed the issue on appeal as one of an acquired psychiatric disorder to include each of the aforementioned.



Some confusion exists regarding the necessity of considering whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board finds that such consideration is unnecessary.  The Veteran's claim of entitlement to service connection for the acquired psychiatric disorder of PTSD was received in January 2002.  This benefit was denied in an August 2002 rating decision.  In September 2002, a statement from the Veteran was received.  It was construed below as a claim of entitlement to service connection for an undiagnosed mental condition other than PTSD, particularly the acquired psychiatric disorders of anxiety disorder or anxiety disorder NOS.  New and material evidence concerning the Veteran's psychiatric condition thereafter was associated with the claims file.  As this evidence was received within the one year period he had to file an appeal regarding the August 2002 denial of his service connection claim for the acquired psychiatric disorder of PTSD, it is considered to have been filed in connection with that claim.  See 38 C.F.R. § 3.156(b).  The September 2002 statement therefore did not constitute a new claim but rather was a continuation of the claim already pending.

The issue of entitlement to service connection for a left middle finger scar has been raised by the record, specifically at the May 2011 Travel Board hearing.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) because the May 2008 rating decision denying service connection for a left middle finger injury did not include consideration of a scar.  The Board therefore does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of the Veteran's entitlement to service connection for a skin disorder and for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  This duty is heightened where pertinent records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, the Veteran's service treatment records have not been associated with the claims file.  These records were requested, but the response received was that there are none because of a fire at the National Personnel Records Center (NPRC) in 1973.  After exhausting other avenues for obtaining them, a formal finding that they are unavailable was made in May 2008.  Exhaustive attempts to obtain substitutes for service treatment records, such as sick/morning reports, additionally failed.  Application of a heightened duty to assist therefore is mandated in this case.

Skin Disorder

VA's duty to assist the Veteran includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

In numerous statements, the Veteran contends that he broke out in boils and cysts, some of which became infected and required draining and bandaging, during his service in Korea.  He asserts that a military physician told him he was allergic to the climate.  Regarding a boil on his left arm, he alleges that it developed blood poisoning once during service and once in the months following his discharge.  He further alleges that his boils mostly cleared up within a few months of his discharge.  However, he avers that he had occasional flare ups thereafter, the last of which was in 1982, and that his boils resulted in scars.

Photographs of the Veteran taken during his service show that his left forearm was bandaged.

VA treatment records reflect the following.  In October 2003, the Veteran was found to have yellow-brown verrucous seborrheic keratoses on his left temple, right forehead, and back.  Seborrheic keratoses were diagnosed.  The Veteran complained of tenderness as well as decreased sensation over the larger scars on his arms and legs but not over the smaller scars on his body in June 2004.  In September 2007, scars on his arms were noted.  

The Veteran testified at the May 2011 Travel Board hearing that the residual scars from his boils manifest an "itching spell" approximately once per month.  He also testified that he continues to get cysts "every now and then."  Blotchiness of the forearms was observed by the undersigned Veterans Law Judge.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his skin.  The Board finds that the provision of such a medical examination and opinion is required because each of the aforementioned requirements have been met.  


A current skin diagnosis is of record.  The Veteran is competent to report that his developed boils and cysts, some of which were drained and bandaged due to infection and one of which on his left arm developed blood poisoning, during service because such events are within his personal lay experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He appears, at first glance, to be credible in this regard.  Specifically, photographs of him during service show a bandage of his left forearm.  The Veteran additionally is competent to report flare ups of boils, intermittent but persistent cysts, and residual scars thereof since service because such symptoms were and are observable to him as a lay person.  See Davidson, 581 F.3d at 131; Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  He once again appears, at first glance, to be credible in this regard.  Scars in particular were referenced or noted in VA treatment records and blotchiness was observed by the undersigned Veterans Law Judge.  

As such, there is an indication that the Veteran's currently diagnosed skin disorder may be associated to his service through continuity of symptomatology.  The existence of this association has not been proven or disproven, however.  Accordingly, a remand is necessary to arrange for a VA medical examination complete with a medical opinion regarding service etiology.

Acquired Psychiatric Disorder

Once VA undertakes the effort to provide a medical examination or medical opinion with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist the Veteran in substantiating her claim requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, it must be based upon consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It also must describe the disability at issue in sufficient detail.  Id.  It further must include the basis/rationale for any conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

In numerous statements, the Veteran has advanced various contentions that his psychiatric condition is related to his service.  He claims that this condition is due to an accident in which the top part of a tank fell on him during his service in Korea, resulting in injuries to his back and left middle finger.  He also asserts that his psychiatric condition is due to in-service skin problems as aforementioned.  In this regard, he noted that other servicemembers made fun of him due to the foul odor of his boils.  Additionally, the Veteran alleges that this condition is due to the circumstances leading up to his discharge.  He specifically alleges that he requested to be transferred stateside due to skin problems in Korea, was told that a transfer was not possible but that a discharge was, and ultimately was discharged early for "lack of education" because he did not score 90 or above on a specific test.  

The Veteran's representative further averred that the Veteran's psychiatric condition is secondary to his service-connected bilateral hearing loss and tinnitus.

In June 2003, the Veteran underwent a VA mental disorders examination.  The claims file was reviewed by the examiner.  The Veteran also was interviewed.  Following psychiatric assessment, a diagnosis of anxiety disorder NOS was rendered.  The examiner opined with respect to etiology that this disorder was not in any way related to service.  That the Veteran had a successful career in the 40 years following his service was mentioned in this regard.  

At the time of the examination, the claims file contained VA treatment records dated through August 2002 and pertinent private treatment records from Dr. G.Y. dated through early to mid 2001.  Voluminous VA and private treatment records subsequently were associated with the claims file.  As the examination did not reference these records or otherwise indicate that the examiner reviewed them, it follows that the examination was not based upon full consideration of the Veteran's history as it stands now.



Diagnoses of anxiety, depression, and dysthymia were of record at the time of the examination but were not discussed.  Additionally, diagnoses of anxiety disorder, social phobia, depression NOS, depression disorder NOS, depressive disorder NOS, major depressive disorder, and PTSD were made thereafter.  The nature of the disability at issue accordingly was not described sufficiently at the examination.

The basis for the examiner's etiology opinion was set forth, albeit not in great detail.  Given that the history associated with the claimed disability, as reflected in certain medical records on file, was not described sufficiently, the etiology opinion was incomplete.  The etiology opinion further was incomplete because it did not address with specificity any of the contentions which have been raised by the Veteran and his representative regarding how his psychiatric condition is related to his service.  Finally, the Board notes that the examiner did not have the benefit of Dr. C.D.'s April 2004 letter, which states that the Veteran had "anxiety problems related to his military service," in forming the opinion regarding etiology.

For each of the above reasons, the June 2003 VA mental disorders examination does not permit the Board to adjudicate the Veteran's claim in a fully informed manner.  It therefore is inadequate.  A remand accordingly is necessary so that another medical examination complete with a medical etiology opinion can be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.


2.  Following completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any skin disorder, to include boils, cysts, and residual scars thereof, found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  For each skin disorder diagnosed as a result, the examiner shall opine with respect to etiology as to whether it is at least as likely as not that the disorder:  (i) was incurred or aggravated during the Veteran's service or (ii) otherwise is related to his service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion made.  Each of the above actions shall be documented fully in an examination report.

3.  Following completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include anxiety, anxiety disorder, anxiety disorder NOS, social phobia, dysthymia, depression, depression NOS, depression disorder NOS, depressive disorder NOS, major depressive disorder, and PTSD, found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine as to whether or not the Veteran has any acquired psychiatric disorders in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  For each such disorder diagnosed, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not that the disorder:  (i) was incurred or aggravated during the Veteran's service or otherwise is related to such service, to include from the claimed in-service accident in which he injured his back and left middle finger, any in-service skin problems, and the circumstances leading up to his discharge, or (ii) is due to or a result of his service-connected bilateral hearing loss and tinnitus disabilities.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion made.  Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issues of entitlement to service connection for a skin disorder and for an acquired psychiatric disorder.  If either of these benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



